Case 1:18-cv-01339-CRC Document 106 Filed 02/08/21 Page 1 of 7

|
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CASE No. 1:18-CV-01339-CRC

JAMES PRICE,
Plaintiff,

UNITED STATES
DEPARTMENT OF JUSTICE, et al.,
Defendants.

PLAINTIFF’S SECOND MOTION TO MODIFY
BRIEFING SCHEDULE/STAY PROCEEDINGS

COMES NOW, James Price (“the Plaintiff’), and file this, his
SECOND MOTION TO MODIFY HIS BRIEFING/STAY PROCEEDINGS, or
in the alternative to appoint counsel for good cause pursuant to LCvR
83.11(b)(3).

Based on the facts set forth below, the Plaintiff respectfully moves this Court

for the entry of an order to GRANT the motion. A proposed order is attached.

RECEIVED
Mail Room
|
FEB - 8 2021

Anvela ‘D. Caesar, Clerk ol Court
US, Distiiet Court, District of Columbia

|
Case 1:18-cv-01339-CRC Document 106 Filed 02/08/21 Page 2 of 7

1. On January 6, 2021, the Plaintiff was hospitalized due to
complications that arose from his infection with Coronavirus/COVID-19

while in the custody of the Bureau Of Prison.

2. The Plaintiff was hospitalized for fifteen (15) days, during which

time doctors was twice required to perform heart surgery on Mr. Price.

3, The Plaintiff has been placed in a solitary confinement/quarantine

unit for recovery.

4. While in transport, in the hospital, and in the recovery quarantine
unit the Plaintiff has NO ACCESS to emails, telephones, case files, or other

resources necessary to litigate this matter under the current briefing schedule.

oe, On February 2, 2021, Mr. Price was transported by ambulance to
the hospital in cardiac distress. The Plaintiff was again treated for critically
high blood pressure, tachycardia, arrhythmia, chest pain, and shortness of

breath.
Case 1:18-cv-01339-CRC Document 106 Filed 02/08/21 Page 3 of 7

6. Due to the severity of the cardiovascular damage caused by the
COVID-19, the Plaintiff required a surgical implantation of a cardiac monitor
in his chest, and will require a THIRD heart surgery to repair/remove
additional damage to his heart from COVID-19. Wherefore, based on the
foregoing facts, the Plaintiff respectfully moves this Court for the entry of
an order to STAY all proceedings in this matter pending Mr. Price's recovery,
or in the alternative to appoint counsel from the Civil Pro-bono Panel

pursuant to LCvR 83.11(b)(3).
Dated February 5, 2021.

Respectfully Submitted,

Digitally signed
JAMES gy james Price

- Date: 2021.02.05
Price 11:39:42 -05'00'

/s/James Price

USM No. 98922004

Plaintiff

Federal Correctional Institution
P.O. Box 779800

Miami Florida 33177-9800

Tel.: 305-259-2268

Fax.: 305-259-2383

Email: PriceJameE@outlook.com
Case 1:18-cv-01339-CRC Document 106 Filed 02/08/21 Page 4 of 7

m3
CERTIFICATE OF SERVICE
Price v. U.S. Dep’t of Justice, et al.

Case No. 1:18-CV-01339-CRC

I, James Price, hereby declare that on this date, February 5,

2021, have served the enclosed:

PLAINTIFF’S SECOND MOTION TO MODIFY BRIEFING
SCHEDULE/STAY PROCEEDINGS “

pursuant to the “Mailbox Rule” for incarcerated persons with the
Clerk of Court. All parties noticed for service are served pursuant

to D.D.C. LCvR 5.4(b-d).

I hereby declare that under the penalty of perjury, and pursuant

to Title 28 U.S.C. § 1746, the foregoing is true and correct.

Executed on February 5, 2021. Digitally signed by
James Price

James Price pate: 2021.02.05
B y : 11:27:32 -05'00'

James Price

USM No. 98922004

C1 of 1
Case 1:18-cv-01339-CRC Document 106 Filed 02/08/21 Page 5 of 7

a's
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CASE No. 1:19-CV-01339-CRC

JAMES PRICE,
Plaintiff,

UNITED STATES
DEPARTMENT OF JUSTICE, et al.,
Defendants.

 

ORDER

THIS MATTER before the Court on the Plaintiffs Second Motion to Modify Briefing

Schedule/Stay, and for good cause shown, it is hereby:

ORDERED that the Plaintiff's Second Motion to Modify the Briefing Schedule/Stay is
GRANTED;

ORDERED that the briefing schedule is STAYED;
Case 1:18-cv-01339-CRC Document 106 Filed 02/08/21 Page 6 of 7

DATED:

 

 

CHRISTOPHER R. COOPER
United States District Judge
 

Case 1:18-cv-01339-CRC Document 106 Filed 02/08/21 Page 7 of 7

%,

4.
j botess rp LY.TO SEAL

MALL
EXPRESS

FLAT RATE
ENVELOPE

ONE RATE @ ANY WEIGHT

To schedule free Package Pickup,
scan the QR code.

 

 

PRIORITY [—

® Ba UNITED STATES

 

 

 

 

 

 

MS i PRIORI
FSC 8 FLAT F
cS paren |e PRESS FIRMLY TO SEAL US. POSTAGE '
acti careta S POST, uw
3 5 $26.35 ¢
| 3 PHE 1 boy I
~ —3 oe
202 “ €
5 28H =

8 $$.437874

rN FARR A si ARR Re ea eee >.

   

! \

PRIORITY
MAIL
exeness lll

RESCUE tee)

USFS* Corpornie Acct. No. Federal Agency Acct, No, of Postal Service™ Acct Na.

POSTAL SERVICE «

resets) Ls

 

 

 

 

EJ 597 205 e940 US

 

 

 

 

 

 

 

 

 

 

 

 

 

            

  

DeWitt estLh =e see, hd aay
D1 1day Clana Cimititary (pro

  

 

 

 

 

 

 

 

    
  

 

 

       

 

PO ZIP Goda Scheduled Delwory Dale Postage
(MMOD)
[SIGNATURE REQUIRED Note: Tha maker must check the “Sknature Requked" box I the mailer 1) §
‘Requires the addeenone's eignatere: OR Z) Purchases additonal insiennes: OR 21) Purchases COD service: GF 4)
‘ Wille sdeteasod'a Dato Accaptad (MM/DD/YY) | Scheduled Detivory Time Insurance Fea COD Foe
inal neem oahur secura Ly
Deilvery Options 11 10:30AM [1 3:00PM _
f No Salurday Dalivery (delivered nant business day) 0 12 NOON $ 2
Susdayioliday Dallvery Finquired (naiditional feo, where avellable”) = =
Cltoga AM Dolvery A Tecltenet foe: «has avebiable’ Timo Acceptad = 10:30 AM Dalvery Foo Ralurn Receipt Fee is ica =

“Fiolot 19 USFS. gom" or loead Post ONica™ tor aveiiabill Oem

TO :pruntey bran 7 $ $ $
PHIINE ( 5
oe Saeed! Handing regis SunnpHorday Premen Fee | Tech! Postaga & Fees.
{ t : t) S tL’ $ $
yr Pee Woight GFial Rate | Acceptance Employne Initials
(335 Lore ‘
=
Wn / y Ibs. ozs. $
Ad ff & ‘ PoTSTUTTSRSTeR Teo eeNUSTe cle TST Ty

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| a BE Fn NES: ADDRESSES DHEY Delivery Attarnp (MMDEIYY)| Time | Employee Signaluro |
USPS.COM/PICKUP 2 a O OE 7 __ : Daw
@ For pickup or USPS Tracking”, vielt USPS.com or cali 800-222-1811. Babeny Antoret MORN) Tinay oan Emplayne Signature
@ $100.00 Insurance Includod. Clem
PS10001000006 Ebi se May 2020 5 g a
OD: 12 1/2 x 91/2 eS : iz | Baad POSTAL SERVICE.

 

 

Sar a
